Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAY (4,566,823) and in further view of ROZINSKI (7,156,577).
	Regarding claims 1 and 5, MAY discloses a curb forming tool (16-Fig.7) comprising a sheet composed of a single rigid material (Fig.7), a first side having an edge, and a second side having an edge, a front wall, a rear wall, and the sheet having top wall portions being formed into a curved configuration and defining a space between the first and second end of the sheet (Fig.7).  
	MAY is silent to the first and second sides being curved as claimed.  However, ROZINSKI teaches first and second sides being rounded to prevent edges from digging .

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONWAY (6,123,443) and in further view of ROZINSKI (7,156,577).
	Regarding claims 1, 3, and 5, CONWAY discloses a curb forming tool (Fig.7) comprising a sheet composed of a single rigid material (Fig.7), a first side having an edge, and a second side having an edge, a front wall, a rear wall, and the sheet having top wall portions being formed into a curved configuration and defining a space between the first and second end of the sheet (Fig.7).  
	CONWAY is silent to the first and second sides being curved as claimed.  However, ROZINSKI teaches first and second sides being rounded to prevent edges from digging into and leaving marks in wet concrete surface (C4:L5-7).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the first and second sides of MAY by incorporating rounded edges as taught by ROZINSKI in order to prevent edges from digging into and leaving marks in wet concrete surface of the curb.

Allowable Subject Matter
Claims 2 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742